DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recite the limitation “of the given one” in lines 3 and 4.  The limitation is vague in that it is unclear as to what exactly is being claimed. The given one of what?  For the purpose of examination, the limitation will be examined as “each given one of the wipers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 6 – 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doorley et al. (U.S. Patent No. 9,731,688 B2) in view of Won (KR20100078555 (A)) as cited by Applicant.
Regarding Independent Claim 1, Doorley teaches a system (wiper system, 100), comprising: a plurality of discrete windows (W1 and W2; Annotated Fig. 1) spaced around a sensor housing (dome, 102); a plurality of wipers (wiper blade assemblies, 110A and B) positioned around the sensor housing (102); a drive system (rotating assembly, 138)  including a moveable part (bearing ring, 140) coupled to a motor (motor, 196; Col. 3, lines 45 – 49); and the motor (196) configured to drive the drive system to simultaneously rotate the plurality of wipers (110A and B) around the sensor housing (102) such that each one of the plurality of wipers (110A and B; Col. 7, lines 1 - 12) includes a wiper blade (wiper blade, 112A) configured to clean a corresponding window of the plurality of windows (dome windows of wiper 

    PNG
    media_image1.png
    337
    411
    media_image1.png
    Greyscale

	Doorley does not explicitly teach a pair of opposing edges of a corresponding window of the plurality of discrete windows.
	Won, however, teaches a system (Fig. 1), comprising: a plurality of discrete windows (W1 – W4; Annotated Fig. 1) spaced around a sensor housing (monitoring window, 100); a plurality of wipers (window wipers, 700) positioned around the sensor housing (100), the plurality of wipers including wiper blades (Annotated Fig. 1) and moves between a pair of opposing edges (Annotated Fig. 1) of a corresponding window of the plurality of discreet windows (Annotated Fig. 1).

    PNG
    media_image2.png
    412
    538
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to explicitly include a pair of opposing edges of a corresponding window of the plurality of discrete windows, as taught by Won, to provide a system which is capable of cleaning a full viewing range, thus avoiding obstructing the view of the sensor device.
Regarding Claim 2, Doorley, as modified, teaches all of the elements of Claim 1 as discussed above.
Doorley further teaches the system (100) wherein the motor is configured to drive the drive system (138) such that each given one of the plurality of wipers (110A and B) moves from a first direction to a second direction (Figs. 1 and 9).
Doorley does not explicitly teach the system wherein the motor is configured to drive the drive system such that each given one of the plurality of wipers moves from a first edge of the pair of opposing edges of the corresponding window of the given one of the plurality of wipers to second edge of the pair of opposing edges of the corresponding window of the given one of the plurality of wipers in a first direction, and from the second edge of the pair of opposing edges of the corresponding window of the 
Kon, however, teaches the system wherein the motor (710) is configured to drive the drive system (motor link, 720) such that each given one of the plurality of wipers (700) moves from a first edge (Annotated Fig. 1) of the pair of opposing edges (Annotated Fig. 1) of the corresponding window (Annotated Fig. 1) of the given one of the plurality of wipers (Annotated Fig. 1) to second edge (Annotated Fig. 1) of the pair of opposing edges (Annotated Fig. 1) of the corresponding window (Annotated Fig. 1) of the given one of the plurality of wipers (Annotated Fig. 1) in a first direction (Annotated Fig. 1), and from the second edge (Annotated Fig. 1) of the pair of opposing edges of the corresponding window of the given one of the plurality of wipers to the first edge (Annotated Fig. 1) of the pair of opposing edges of the corresponding window of the given one of the plurality of wipers in a second direction opposite of the first direction (Annotated Fig. 1; The wiper of Kon wipes from the first edge towards the second edge, in a first direction and from the second edge to the first edge, in a second direction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to explicitly include the motor is configured to drive the drive system such that each given one of the plurality of wipers moves from a first edge of the pair of opposing edges of the corresponding window of the given one of the plurality of wipers to second edge of the pair of opposing edges of the corresponding window of the given one of the plurality of wipers in a first direction, and from the second edge of the pair of opposing edges of the corresponding window of the given one of the plurality of wipers to the first edge of the pair of opposing edges of the corresponding window of the given one of the plurality of wipers in a second direction opposite of the first direction, as taught by Won, to provide a system which is capable of cleaning a full viewing range, thus avoiding obstructing the view of the sensor device.
Regarding Claim 3, Doorley, as modified, teaches the system (wiper system, 100), further comprising a wiper ring (top plate, 128) positioned around the sensor housing (102), the plurality of wipers (110A and B) are fixedly attached to the wiper ring (128; Col. 5, lines 51 – 54) such that rotation of the wiper ring (128) simultaneously rotates the plurality of wipers (110A and B; Col. 5, lines 51 – 54).  
Regarding Claim 6, Doorley, as modified, teaches all of the elements of claim 1 as discussed above. 
Doorley teaches a motor (196) configured to rotate each given one of the plurality of wipers (110A and B) about a respective longitudinal axis (Annotated Fig. 9) of the given one of the plurality of wipers (110A and B) in order to change an orientation of the wiper blade (112A and B; Figs. 1 and 9) of the given one of the plurality of wipers (110A and B) relative to the corresponding window (Annotated Fig. 1) of the given one of the plurality of wipers (110A and B) when changing between moving in a first direction (Fig. 9) and moving in a second direction (Fig. 1) opposite of the first direction (Figs. 1 and 9).

    PNG
    media_image3.png
    412
    490
    media_image3.png
    Greyscale

Doorley does not explicitly teach the system further comprising a second motor configured to rotate each given one of the wipers about a respective longitudinal axis of the given one, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to include a second motor configured to rotate each given one of the wipers about a respective longitudinal axis of the given one as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Kon, however, teaches the given one of the plurality of wipers (700) changing between moving in a first direction towards a first one of the pair of opposing edges (Annotated Fig. 1) and moving in a second direction opposite of the first direction towards a second one of the pair of opposing edges (Annotated Fig. 1; The wiper of Kon wipes from the first edge towards the second edge, in a first direction and from the second edge to the first edge, in a second direction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to explicitly include the given one of the plurality of wipers changing between moving in a first direction towards a first one of the pair of opposing edges and moving in a second direction opposite of the first direction towards a second one of the pair of opposing edges, as taught by Won, to provide a system which is capable of cleaning a full viewing range, thus avoiding obstructing the view of the sensor device.
 	Regarding Claim 7, Doorley teaches the system (wiper system, 100), wherein each given one of the plurality of wipers (112A and B) is configured to rotate about a respective longitudinal axis (annotated Fig. 9) of the given one of the plurality of wipers such that the wiper blade (112A and B) of the given one of the plurality of wipers is not in contact (Fig. 5; wiper, 110B is in the stowed position as wiper blade would not touch dome surface) with a surface of the corresponding window for the given one (W1 and W2’ Annotated Fig. 1) in order to change an orientation of the wiper blade (112A and B; Figs. 1 and 9) of the given one of the plurality of wipers (110A and B) relative to the corresponding window (Annotated Fig. 1) of the given one of the plurality of wipers (110A and B) when changing between moving in a first direction (Fig. 9) and moving in a second direction (Fig. 1) opposite of the first direction (Figs. 1 and 9).
Doorley does not teach the given one of the plurality of wipers changing between moving in a first direction towards a first one of the pair of opposing edges and moving in a second direction opposite of the first direction towards a second one of the pair of opposing edges.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to explicitly include the given one of the plurality of wipers changing between moving in a first direction towards a first one of the pair of opposing edges and moving in a second direction opposite of the first direction towards a second one of the pair of opposing edges, as taught by Won, to provide a system which is capable of cleaning a full viewing range, thus avoiding obstructing the view of the sensor device.
Regarding Claim 8, Doorley teaches the system (wiper system, 100) wherein each particular one of the plurality of wipers (112A and B) is further configured to rotate about the respective longitudinal axis (Annotated Fig. 9) of the particular one when the given one of the plurality of wipers (110A and B) reaches as end of the corresponding window (dome windows of wiper 112B and wiper 112B; Fig. 1) for the particular one of the plurality of wipers (110A and B).  
Doorley does not explicitly teach a pair of opposing edges of a corresponding window of the plurality of discrete windows.
	Won, however, teaches a system (Fig. 1), comprising: a plurality of discrete windows (W1 – W4; Annotated Fig. 1) spaced around a sensor housing (monitoring window, 100); a plurality of wipers (window wipers, 700) positioned around the sensor housing (100), the plurality of wipers including wiper blades (Annotated Fig. 1) and moves between a pair of opposing edges (Annotated Fig. 1) of a corresponding window of the plurality of discreet windows (Annotated Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to explicitly include a pair of opposing edges of a corresponding window of the plurality of discrete windows, as taught by Won, to provide a system which is capable of cleaning a full viewing range, thus avoiding obstructing the view of the sensor device.

Regarding Claim 9, Doorley teaches the system (wiper system, 100) wherein each given one of the plurality of wipers (112A and B) is further configured to rotate about a respective longitudinal axis (Annotated Fig. 9) of the given one such that the wiper blade (112A and B) of the given one of the plurality of wipers contacts a surface of the corresponding window (Fig. 1) for the given one  of the plurality of wipers at a non- perpendicular angle towards a movement direction of the given one (Fig. 1) in order to change an orientation of the wiper blade (112A and B; Figs. 1 and 9) of the given one of the plurality of wipers (110A and B) relative to the corresponding window (Annotated Fig. 1) of the given one of the plurality of wipers (110A and B) when changing between moving in a first direction (Fig. 9) and moving in a second direction (Fig. 1) opposite of the first direction (Figs. 1 and 9).
  Doorley does not teach the given one of the plurality of wipers changing between moving in a first direction towards a first one of the pair of opposing edges and moving in a second direction opposite of the first direction towards a second one of the pair of opposing edges.
Kon, however, teaches the given one of the plurality of wipers (700) changing between moving in a first direction towards a first one of the pair of opposing edges (Annotated Fig. 1) and moving in a second direction opposite of the first direction towards a second one of the pair of opposing edges (Annotated Fig. 1; The wiper of Kon wipes from the first edge towards the second edge, in a first direction and from the second edge to the first edge, in a second direction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to explicitly include the given one of the plurality of wipers changing between moving in a first direction towards a first one of the pair of opposing edges and moving in a second direction opposite of the first direction towards a second one of the pair of opposing edges, as taught by Won, to provide a system which is capable of cleaning a full viewing range, thus avoiding obstructing the view of the sensor device.
Regarding Claim 10, Doorley teaches the system (wiper system, 100) wherein the given one of the plurality of wipers (112A and B) is configured to rotate about the respective longitudinal axis (Annotated Fig. 9) of the given one of the plurality of wipers when the given one of the plurality of wipers reaches a side (Fig. 1 and Fig. 9) of the corresponding window for the given one of the plurality of wipers (Figs. 1 and 9). 

Kon, however, teaches the given one of the plurality of wipers (700) reaches one of the opposing edges (Annotated Fig. 1) of the corresponding window (Annotated Fig. 1; the wiper of Kon wipes from the first edge towards the second edge of the opposing edges). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to explicitly include the given one of the plurality of wipers reaches one of the opposing edges of the corresponding window, as taught by Won, to provide a system which is capable of cleaning a full viewing range, thus avoiding obstructing the view of the sensor device.
Regarding Claim 11, Doorley teaches the system (wiper system, 100) further comprising one or more sensors (position sensor, 302) are positioned inside the sensor housing (dome, 102), the one or more sensors configured to transmit signals through at least one of the plurality of discrete windows on the sensor housing (Abstract).  
Regarding Claim 12, Doorley teaches the system (wiper system, 100) wherein the motor (196) is configured to drive the drive system (138) to rotate the plurality of wipers (112A and B) at a first threshold speed (Col. 2, lines 7 – 17), wherein, when driven at the first threshold speed, the wiper blades (112A and B) are not visible to the one or more sensors (302) for at least one of a predetermined number of consecutive signal transmissions (Col.5, lines 19 – 35).  
Regarding Claim 13, Doorley teaches the system (wiper system, 100) further comprising one or more sensors for detecting an amount of debris encountered by the sensor housing (object detection system, 340; Col. 12, lines 13 – 32).  
Regarding Claim 14, Doorley teaches the system (wiper system, 100) wherein the motor (196) is configured to drive the drive system to rotate the plurality of wipers (112A and B) at a second threshold speed, and wherein, when driven -23-XSDV 3.OF-2038 at the second threshold speed, at least one of a predetermined number of consecutive signal transmissions are made through the plurality of discrete windows (Fig. 1) with a threshold amount of debris (Col. 11, lines 42 – 54).  
Regarding Claim 15, Doorley teaches the system (wiper system, 100) further comprising a vehicle (Fig. 10), wherein the sensor housing (102) is mounted on a roof of the vehicle (Fig. 10).  
Regarding Claim 16, Doorley teaches the system (wiper system, 100) further comprising a vehicle (Fig. 10) having one or more processors configured to control movements of the motor (196; Col. 4. Lines 22 – 29).  
Regarding Claim 17, Doorley teaches the system (wiper system, 100) wherein the one or more processors are configured to receive sensor signals from one or more sensors (340) for detecting an amount of debris encountered by the sensor housing (102), and control operation of the motor (196) based on the sensor signals (Col. 12, lines 13 – 32).  
Regarding Claim 18, Doorley teaches the system (wiper system, 100) wherein the one or more processors are configured to receive sensor signals from one or more sensors positioned inside the sensor housing (102; Abstract), and control operation of the motor (196) based on a quality of the sensor signals (Col. 11, line 66 – Col. 12, line 12).  
 	Regarding Claim 22, Doorley teaches the system (wiper system, 100) further comprising: a ball joint (130; Fig. 2) pivotally connecting a wiper arm (116) to the wiper blade (112A and B) of each given one of the plurality of wipers such that the wiper blade (112A and B) of each given one of the plurality of wipers (110A and B) is configured to rotate about a horizontal axis (Annotated Fig. 2) with respect to the wiper arm (116; Fig. 2) of the given one of the plurality of wipers.

    PNG
    media_image4.png
    335
    600
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 4 – 5 and 19 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4Response to Arguments
Applicant's arguments filed on May 12, 2021 with respects to rejected claims 6, and 8 – 10 under 35 USC 112(b) have been fully considered and are persuasive, therefore, the rejection is withdrawn.
Applicant's arguments filed on May 12, 2021 with respects to rejected claims 1 – 22 under 35 USC 102 and 103 have been fully considered and are persuasive, therefore, the rejection is withdrawn.
Although Doorley teaches a system with 2 windows making up the dome, 120, the reference fails to explicitly teach a pair of opposing edges of a corresponding window of the plurality of discrete windows as required by amended claim 1.
Applicant's arguments filed on May 12, 2021 with respects to amended claims 1 – 22 have been fully considered, however, upon further consideration, and in light of the amendments presented, a new grounds of rejection is made in view of Won (KR20100078555 (A)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723